Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 09/09/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-4 are currently under examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Applicants claim priority as a continuation-in-part of application Ser. No. 29/604,469, filed on 05/17/2017 now patented as PAT D827828, and as a continuation-in-part of application 29/604,443, filed on 05/17/2017 now patented as PAT D824519 and as a continuation-in-part of application 29/604,451, filed on 05/17/2017 patented as PAT D841815 and now abandoned.
However, the claimed limitations include not only structural limitations as described in the design patents above but other functional limitations such as “glows in the dark” not described in the design patents. The priority date is limited to the filing date of the instant application of 04/26/2018.
Response to Arguments
Applicant’s arguments filed 09/09/2021 have been fully considered. 
and one or more radiopaque indicia within the radiopaque frame” changing the scope of the claim necessitating new grounds of rejection.
Applicant initially argues (on page 4) that Ray and Caluser do not teach the embedded radiopaque frame nor a base member that glows in the dark. In response, the examiner has shown that Ray teaches the base member for the X-ray marker (Fig.10 back base plane 41) with as clarified an embedded frame as the top and bottom railing 42-46 (Fig. 10) allowing the base member to slide within a holder (as in Fig. 6). To clarify the rejection, the examiner has recognized that the embedded frame of Ray is not radiopaque and that the base member is not glowing in the dark. Therefore the examiner has introduced Caluser to teach the use of radiopaque frames surrounding specific elements to highlight the element within the frame during imaging. 
Applicant appears to argue (on page 4) that Caluser frame does not provide the same function than the function of the claimed marker since Caluser frame is attached to the patient as the claimed marker is not. In response, the examiner has considered the claims as directed to structures and not a method wherein the claim limitations do not present a functional limitation directed to the use of the marker as being attached or not to the patient or other functions than that of being radiopaque or glowing in the dark. It is reminded to the Applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Therefore, once an apparatus appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2112 (Section III) and MPEP 2114. Additionally, applicant is reminded that it is improper to import limitations from the specification into the claims. See MPEP 2111.01. Therefore, Applicant argument is found not persuasive. 
Applicant argues (on page 4) that there is no suggestion that a radiopaque frame is embedded in a base member. 

Applicant appears to argue (on page 5) that Caluser is teaching away from the invention of Ray. 
In response, “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. Furthermore, Caluser, as discussed above is disclosing a rectangular element with radiopaque element 80 which is embedded within the base structure/member of the marker as defining a frame in the X-ray film (Figs. 4-6). Since Ray is teaching the base member 41 (Fig. 10) being rectangular with the function of sliding within a holder, suggests that having such a rectangular embedded element within the base member 41 to form a “frame” in the X-ray image would not stop the function of marker sliding within a holder as designed by Ray. Therefore The Caluser reference is not considered to “teach away” from the claimed invention because the Caluser reference does not, itself, specifically criticize/discredit/discourage the claimed invention. 
Applicant argues (on page 5) that the references of record do not teach the amended limitations. In response, the examiner is considering the amended limitations as introducing new subject matter with the "indicia" necessitating new grounds of rejection since they are changing the scope of the claims. Therefore the Applicant argument is found moot since they are directed to subject matters which have not yet been prosecuted. 

In response, the examiner has considered that Storts is teaching the use of material which glows in the dark as a necessary safety element for warning or providing information by its presence within dark or low light area as suggested by Storts ([0008]). It is therefore not impeding the function of the marker of Ray and only add an additional function to the marker as designed by Ray in order to provide additional marking within dark or low light environment in order to visually warn the user where the X-ray marker is placed. Therefore the Applicant argument is found not persuasive. 
Applicant argues (on page 6) that there are not motivation to combine all references of record to arrive to the claimed inventions as in claims 1-4. In response, the examiner has provided a motivation for each of the added references to the principal reference such as improving the highlights of the orientation of the image and providing location warning of the marker within a dark or low light environment. Therefore the Applicant argument is found not persuasive. 
Regarding claim 2, Applicant argues (on pages 7-8) that Pierce does not teach "the blocker shield is fully rotatable around said base member". 
In response, the examiner has shown that Pierce is teaching a base member with the indicia L and the indicia R aligned with the blocker element 54 partially covering the base member (Fig. 4), one rotating relatively to the other, therefore having the blocker cover rotating relatively around the base member. Additionally, the examiner has also considered that it would have been obvious for one of ordinary skill in the art to have make as a separable entity the two elements blocker shield and base member with the L and R markings since Ray teaches the marker entity as being separated from the imaging device and since the Court has recognized as obvious the make a part separate and vice versa for the simple purpose of providing the freedom to place the marker at the appropriate or more convenient location. Therefore, Pierce does teach the structural 
Applicant appear to argue (on pages 8) that the elements of Atkins are unsatisfactory to the modification of Pierce for holding the base member to the blocker shield as being disproportionate for the type of function being applied to the marker. 
In response, the examiner has considered that the type of spring loaded elements are sizable first with the size of the ball and the spring tension as being adjustable to the function needed and since the Court recognize as obvious the change of size for the application of elements to achieve the same function, it would have been obvious to adapt the holding elements of Atkins to an appropriate size for holding and placing the base member to the right position relatively to the blocker shield to achieve a similar function as taught by Atkins. Therefore the Applicant argument is found not persuasive. 
Applicant argues (on pages 8-9) that the references of record do not teach the claim 3 for the same reasons as presented above. 
In response the examiner is presenting the same responses as discussed above. Therefore the Applicant argument is found not persuasive.
In view of the amended limitation, the examiner is providing new grounds of rejection with new references to clarify the claim rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding the independent claims, after reconsideration, the examiner notes that the Specification has limited the term “frame” to “a rectangular piece of radiopaque material ... to form a frame on the x-ray image around the indicia”. Therefore, under the BRI, the examiner will consider the structure “frame” as any rectangular shape of “radiopaque” material that form a frame on the x-ray image around the indicia”.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 5592527; Pat.Date 01/07/1997; Fil.Date 07/19/1995) in view of Caluser (WO 2016/134093 A1; Pub.Date 08/25/2016; Fil.Date 02/18/2016) and in view of Etsy.com (https://www.etsy.com/listing/194330393/1-set-glow-in-the-dark-x-ray-markers with comments of Buyers dated on Apr. 12, 2017, 03/14/2017 and 03/08/2016; 57 pages).
Regarding claim 1, Ray teaches a single marker (title and abstract and Fig.6) comprising: a base member (Fig.1 as base including the marking R and L, as made of lead (col.4 Detailed Description 1st ¶) which are radiopaque to X-ray on a base (col.6 6th ¶ Fig. 10 base 41)). Ray teaches also the marker with indicia placed on the base of the base member (Figs. 7 and 8 with elements 20, 22 and 28 with col.4 lines 32-33 and 40 with col.6 line 45 “the indicia 20, 22)
and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark as in claim 1.
However, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract), the conventional use of a rectangular structure (Figs. 4-6 structure 44) with an embedded radiopaque material forming a rectangular piece of radiopaque material (Figs. 4-6 embedded tube 80 and [0047] “Embedded within the outer shell 78 is a radiopaque material 80, such as, for example, a metallic wire or tube with barium sulphate, which is detectable using a CT imaging”) to form a frame on a X-ray film around indicia for localization of specific landmarks (Fig.6 and [0048] with surface localization of landmarks 74 to highlight the presence of specific marks 74 and 72 visible within the rectangular frame made by the radiopaque element within the X-ray/CT image using localization indicia 84 as radiopaque grid “a grid 84 of visible lines, which can be incorporated in surface frame 44 to aid the localization of the surface landmarks 72, 74 detected with the camera system 48. ...  In an alternative embodiment, grid 84 is constructed of a radiopaque material, such as, for example thin metallic wires”) therefore teaching an embedded radiopaque frame in the base member according to BRI for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging and one or more radiopaque indicia within the radiopaque frame as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame, the frame being embedded in the base member so that the radiopaque frame surround the indicia within the X-ray image, since one of ordinary skill in the art would recognize that embedding a rectangular piece made of radiopaque material in the base of a structure to provide a frame  around at least one radiopaque indicia was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable 
Ray and Caluser do not specifically teach wherein said base member glows in the dark as in claim 1.
However, Etsy.com teaches that X-ray markers with base member glowing in the dark was available for sale prior to the priority date of the instant application (Glow in the dark X-ray markers with glow in the dark base member and indicia in the middle as in page 1 with Reviewer Customer who bought Glow in the dark X-ray markers p.5 top left purchase/comment dated Apr.12 2017, p.24 second icon with purchase/comment dated Mar 14, 2017 and p. 43 2nd buy purchase/comment dated Mar 8, 2016, as evidence of sale prior to 04/26/2018) therefore teaching that X-ray marker with the base member glowing in the dark and with radiopaque indicia within the base member was known in the art.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray and Caluser with said base member glowing in the dark, since one of ordinary skill in the art would recognize that glow in the dark X-ray marker with the base member made of material glowing in the dark and radiopaque indicia in the middle was known in the art since they were on sale as taught by Etsy.com. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Etsy.com both teach the X-ray markers and with radiopaque indicia. The motivation would have been to ideally provide X-ray markers visible in dark places as suggested by Etsy.com. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (USPN 4429412; Pat.Date 01/31/1984; Fil.Date 08/10/1981) with evidential reference Ray (USPN .

Regarding claim 2, Pierce teaches a single x-ray marker (Title and abstract and Fig.1 and Figs.3-4 single X-ray marker (50-58) placed on a corner of a X-ray film support to orient the exposed film) , comprising: a base member [...with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark...] and a blocker shield (Fig.4 and col.4 2nd ¶ support 50 and block shield 54); wherein said base member has a central opening (Fig.2 and Fig.4 and col.4 2nd ¶ opening for brad/pivot pin 51 as axis through base support 50 and block shield 54) [...and four stoppers...]; wherein said blocker shield has a lower opening (Fig.2 and Fig.4 and col.4 2nd ¶ opening for brad 51 as axis through base support and block shield 54) [...and two partial holes drilled into the back of said blocker shield...]; wherein said blocker shield is attached to said base member through said central opening (Fig.2 and Fig.4 and col.4 2nd ¶ opening 51 as axis through base support and block shield 54) [...using two connectable screws...]; wherein said blocker shield is fully rotatable around said base member along the axes (Fig.2 and Fig.4 and col.4 2nd ¶ opening 51 as axis through base support and block shield 54 wherein the axis/brad allows the full rotation of the base relative to the blocker shield or interpreted as full rotation of the blocker shield relative to the base member support 50, since Ray teaches the single X-ray marker as being separable from any device and one of ordinary skill in the art would have recognize as obvious to have the blocker shield and the base member as a separate entity since the Court recognized as obvious to make a part separate and vice versa (2144.04.V.C Making Separable) for a simple purpose of of said connectable screws...]; and wherein said blocker shield can be locked into either an "L" or an "R" position along the said base member (Figs. 6-8 mechanism 75 to place the window 58/70 within the blocker shield into either “L” or “R” position as “L” or “R” being visible through X-ray imaging along the said base member) [...through the interaction of said stoppers and said partial holes...].
While Pierce teaches the use of mechanism for stopping and placing the correct indicia “R” or “L”  within the window of the blocker shield of the X-ray marker, as previously discussed, Pierce and Ray do not specifically teach four stoppers for the base member,  two partial holes drilled into the back of said blocker shield, using two connectable screws for the rotation axis, and locking base member and blocker shield through the interaction of said stoppers and said partial holes and with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame;; wherein said base member glows in the dark as in claim 2.
However, Atkins teaches within the field of mechanical design the use of ball plungers as stoppers (Fig.10A and [0046] ball plungers 1006 attached to a base 1002) which are stopping a rotating member with recesses or holes (Fig.10B and [0049] recesses 1012 to engage with the ball plungers 1006 and allowing the rotation of the plate 1002 to fixed positions under the torque produced by the spring 1018). One of ordinary skill in the art would have recognized as obvious the number of holes and ball plungers as arbitrary design consideration depending of the number of positions with the consideration of providing a stability and balance in providing the distribution of the fixed or stopping positions for the two members as relative to one to the other, therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method made obvious by Pierce and Ray with four stoppers for the base member, two partial holes drilled into the back of said blocker shield, and locking base member and blocker shield through the interaction of said stoppers and said partial holes, since one of ordinary skill in the art would recognize that using ball plungers 
Additionally, Atkins teaches the use of a male screw (Fig.5B shoulder male screw 510 and Fig.10B shoulder male screw 1021 for performing as the axle of rotation ([0031])), wherein the male threading implicitly teaches its use with a matching female thread element to perform the axle function, as evidenced by Hill within a similar field of endeavor for mechanical design of rotating parts (Title and abstract) with the use of one male threaded screw and one female threaded screw (Fig.4 screw 32 and screw 34 with the corresponding thread 40 and 42 within two drilled holes for the axle) as perfoming the axle function for the skate wheel (Fig.4 wheel 10) therefore teaching using two connectable screws for the rotation axis.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method made obvious by Pierce, Ray and Atkins using two connectable screws for the rotation axis, since one of ordinary skill in the art would recognize that using screws for designing axle was known in the art as taught by Atkins and since the use of male threaded screw and matched female threaded screw were also commonly used as axles as taught by Hill. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Pierce, Atkins and Hill   teach the use of axles for rotating part relative to other parts. The motivation would have been to ideally provide means to assemble the axle and tighten it using simple tool such as screw-drivers as suggested by Hill (Fig.4 with indented head).
Pierce, Ray and Atkins do not specifically teach an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark as in claim 2.
an embedded radiopaque frame in the base member according to BRI for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging and one or more radiopaque indicia within the radiopaque frame as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Pierce, Ray and Atkins with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame, the frame being embedded in the base member so that the radiopaque frame surround the indicia within the X-ray image, since one of ordinary skill in the art would recognize that embedding a rectangular piece made of radiopaque material in the base of a structure to provide a frame  around at least one radiopaque indicia was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Caluser both teach the use of specific radiopaque markers and elements for X-ray/CT imaging modalities. The motivation would have been to ideally provide better 
Pierce, Ray, Atkins and Caluser do not specifically teach wherein said base member glows in the dark as in claim 2.
However, Etsy.com teaches that X-ray markers with base member glowing in the dark was available for sale prior to the priority date of the instant application (Glow in the dark X-ray markers with glow in the dark base member and indicia in the middle as in page 1 with Reviewer Customer who bought Glow in the dark X-ray markers p.5 top left purchase/comment dated Apr.12 2017, p.24 second icon with purchase/comment dated Mar 14, 2017 and p. 43 2nd buy purchase/comment dated Mar 8, 2016, as evidence of sale prior to 04/26/2018) therefore teaching that X-ray marker with the base member glowing in the dark and with radiopaque indicia within the base member was known in the art.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Pierce, Ray, Atkins and Caluser with said base member glowing in the dark, since one of ordinary skill in the art would recognize that glow in the dark X-ray marker with the base member made of material glowing in the dark and radiopaque indicia in the middle was known in the art since they were on sale as taught by Etsy.com. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Etsy.com both teach the X-ray markers and with radiopaque indicia. The motivation would have been to ideally provide X-ray markers visible in dark places as suggested by Etsy.com. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minasian (USPN 4698836; Pat.Date 10/06/1987; Fil.Date 08/11/1986) in view of Srivastava (2013 Hinge Modelling extracted from YouTube presentation 3 extracted pages; Pub.Date 10/20/2013) with evidential reference Hill (USPN 5356209 A; Pat.Date 10/18/1994; Fil.Date 05/19/1993) in view of Caluser .
Regarding claim 3, Minasian teaches a single x-ray marker (Title and abstract and Figs.1 and 3, col.1 3rd ¶  and col.2 7th ¶ X-ray marker 10 as attachable to an X-ray film holder), comprising: a base member [...with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark...] and a blocker shield (Figs. 2-3 and col.2 9th -10th ¶, base 25 with three cavities X-ray transparent and col.3 2nd ¶ door 40 made of lead flipping on top of “R” or “L” masking X-rays from reaching these indicia); [...wherein said base member has three loop tunnels  located on the face of said base member...]; wherein said blocker shield has one loop tunnel [...two loop tunnels...] attached to the bottom end of said blocker shield (Figs.2-4 col.3 hinge pin 42 with corresponding loop on door); wherein said blocker shield is attached to said base member through one tunnel loop [...said three loop tunnels using two connectable screws...] (Figs.2-4 col.3 hinge pin 42 attached to base with corresponding loop on door); wherein said blocker shield can hinge backwards and forwards along the axis of the hinge pin [...the axes of said two connectable screws...] (Figs.2-4 col.3 2nd ¶ hinge pin 42 attached to base with corresponding loop on door); and wherein said blocker shield can be locked into either an "L" or an "R" position along the said base member through the hinging backwards and forwards of said blocker shield (Figs.2-4 col.3 hinge pin 42 attached to base with corresponding loop on door,  and col.3 2nd ¶ with the door flipping on top of “R” or “L” masking X-rays from reaching these indicia  and being secured using the friction between the hinge pin and the lead door).
Minasian does not specifically teach base member has three loop tunnels located on the face of said base member and the blocker shield has two loop tunnels and using two connectable screws as axes with the three loop tunnels of the base and two loop tunnels of the blocker shield and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark as in claim 3.
However, Srivastava teaches within the field of engineering design modelling an hinge wherein one member has three loop tunnels located on one face of one member and two loop tunnel on the other member wherein the five loop tunnels are arranged around a pin axis (bottom drawing) therefore Srivastava is teaching the design of a commonly known design for an hinge as an example on how to use a CAD software (p.2) therefore disclosing a commonly known hinge reading on base member has three loop tunnels  located on the face of said base member and the blocker shield has two loop tunnels used for the hinge. Additionally, Srivastava teach the use of a pin as an axis as taught already by Minasian for allowing the two members to rotate freely around the pin (page 3) as evidenced by Hill within a similar field of endeavor for mechanical design of rotating parts (Title and abstract) with the use of one male threaded screw and one female threaded screw (Fig.4 screw 32 and screw 34 with the corresponding thread 40 and 42 within two drilled holes for the axle) as perfoming the axle function for the skate wheel (Fig.4 wheel 10) therefore teaching the use of one male threaded screw and one female threaded screw as an axial pin for a two to one loop tunnels therefore reading on using two connectable screws as axes with the three loop tunnels of the base and two loop tunnels of the blocker shield.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method made obvious by Minasian with the base member has three loop tunnels  located on the face of said base member and the blocker shield has two loop tunnels, and using two connectable screws as axes with the three loop tunnels of the base and two loop tunnels of the blocker shield, since one of ordinary skill in the art would recognize that using hinge with a three to two loops design for the hinge holding each of the rotating members was known in the art as taught by Srivastava and since using a male threaded screw and matched female threaded screw as an axial pin was also commonly used as axles as taught by Hill. One of ordinary skill in the art would have expected 
Minasian, Srivastava and Hill do not specifically teach an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark as in claim 3.
However, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract), the conventional use of a rectangular structure (Figs. 4-6 structure 44) with an embedded radiopaque material forming a rectangular piece of radiopaque material (Figs. 4-6 embedded tube 80 and [0047] “Embedded within the outer shell 78 is a radiopaque material 80, such as, for example, a metallic wire or tube with barium sulphate, which is detectable using a CT imaging”) to form a frame on a X-ray film around indicia for localization of specific landmarks (Fig.6 and [0048] with surface localization of landmarks 74 to highlight the presence of specific marks 74 and 72 visible within the rectangular frame made by the radiopaque element within the X-ray/CT image using localization indicia 84 as radiopaque grid “a grid 84 of visible lines, which can be incorporated in surface frame 44 to aid the localization of the surface landmarks 72, 74 detected with the camera system 48. ...  In an alternative embodiment, grid 84 is constructed of a radiopaque material, such as, for example thin metallic wires”) therefore teaching an embedded radiopaque frame in the base member according to BRI for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging and one or more radiopaque indicia within the radiopaque frame as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Minasian, Srivastava and Hill with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame, the frame being embedded in the base member so that the radiopaque frame surround  since one of ordinary skill in the art would recognize that embedding a rectangular piece made of radiopaque material in the base of a structure to provide a frame  around at least one radiopaque indicia was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Minasia and Caluser both teach the use of specific radiopaque markers and elements for X-ray/CT imaging modalities. The motivation would have been to ideally provide better highlights for specifics markings in the CT/X-ray images, as suggested by Caluser (Fig.3 and [0047]).
Minasian, Srivastava, Hill and Caluser do not specifically teach wherein said base member glows in the dark as in claim 2.
However, Etsy.com teaches that X-ray markers with base member glowing in the dark was available for sale prior to the priority date of the instant application (Glow in the dark X-ray markers with glow in the dark base member and indicia in the middle as in page 1 with Reviewer Customer who bought Glow in the dark X-ray markers p.5 top left purchase/comment dated Apr.12 2017, p.24 second icon with purchase/comment dated Mar 14, 2017 and p. 43 2nd buy purchase/comment dated Mar 8, 2016, as evidence of sale prior to 04/26/2018) therefore teaching that X-ray marker with the base member glowing in the dark and with radiopaque indicia within the base member was known in the art.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Minasian, Srivastava, Hill and Caluser with said base member glowing in the dark, since one of ordinary skill in the art would recognize that glow in the dark X-ray marker with the base member made of material glowing in the dark and radiopaque indicia in the middle was known in the art since they were on sale as taught by Etsy.com. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Minasia and Etsy.com both teach the X-ray . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 5592527; Pat.Date 01/07/1997; Fil.Date 07/19/1995) in view of Caluser (WO 2016/134093 A1; Pub.Date 08/25/2016; Fil.Date 02/18/2016) and in view of Storts (USPN 20170211248 A1; Pub.Date 07/27/2017; Fil.Date 01/27/2016; 57 pages). 
Regarding claim 4, Ray teaches a single x-ray marker (Title and abstract as identification marker for X-ray film and Figs. 1-10, element from the set 10 within the holder 34 or 50) comprising: a base member [...with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark...] and a blocker shield (Figs.1-10 and col.4 Detailed Description 1st ¶ radiation trans parent base 12 with symbol support 13 with radiopaque symbols “R” and “L” as 20 and 22 and col.4 last ¶ blocker shield 24);  wherein said base member has a sliding channel drilled along each lateral side of said base member (Fig.10 channel along which blocker shield is sliding wherein one of ordinary skill in the art would find obvious to have the channels having a directing rail within a channel within the blocker shield as in Fig.11 see annotated Fig.11 below

    PNG
    media_image1.png
    185
    292
    media_image1.png
    Greyscale

as additionally taught by Ray in another embodiment wherein the placement of the rail in the back of the blocker shield is an arbitrary engineering design for providing the same function than with the rail placed on the front of the blocker shield as taught by Ray since the rearrangement of part for providing the same function has been recognized by the Court as obvious (MPEP 2144.04.VI wherein said blocker shield has two sliding channels drilled inside the internal rear lateral sides of said blocker shield (Fig.13 with blocker shield having the two tabs 62 being cut on top and bottom back of the blocker shield reading on two sliding channels drilled inside the internal rear lateral sides of the blocker shield with the addition of channels as discussed above on the back of the blocker shield of the tabs for accommodating the rails from Fig.11 and placed in the back of the tabs as obvious according the Court with the rearrangement of part (see MPEP 2144.04.VI C.)); wherein said blocker shield is attached to said base member along said sliding channels drilled along each lateral side of said base member by sliding said blocker shield into said sliding channels of said base member along said blocker shield's said internal sliding channels (Fig.10 and 13 with the tabs being within the top and bottom channels of the base member as being attached along the blocker shield sliding tabs 62 as internal sliding channels with additional channels as discussed above for the additional rails on the base member channels); and wherein said blocker shield can be locked into either an "L" or an "R" position through the sliding backward and forward of said blocker shield (Figs. 7 and 8 with the blocker shield being placed in front of the “R” or “L” position through sliding backward or forward of the blocker shield along the channels using friction to lock the blocker shield within the channels as taught in col.5 7th ¶). 
Ray does not specifically teach an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame; wherein said base member glows in the dark as in claim 4.
However, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract), the conventional use of a rectangular structure (Figs. 4-6 structure 44) with an embedded radiopaque material forming a rectangular piece of radiopaque material (Figs. 4-6 embedded tube 80 and [0047] “Embedded within the outer shell 78 is a radiopaque material 80, such as, for example, a metallic wire or tube with barium sulphate, which is detectable using a CT imaging”) to form a frame on a X-ray film around indicia for localization of specific landmarks an embedded radiopaque frame in the base member according to BRI for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging and one or more radiopaque indicia within the radiopaque frame as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray with an embedded radiopaque frame and one or more radiopaque indicia within the radiopaque frame, the frame being embedded in the base member so that the radiopaque frame surround the indicia within the X-ray image, since one of ordinary skill in the art would recognize that embedding a rectangular piece made of radiopaque material in the base of a structure to provide a frame  around at least one radiopaque indicia was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Caluser both teach the use of specific radiopaque markers and elements for X-ray/CT imaging modalities. The motivation would have been to ideally provide better highlights for specifics markings in the CT/X-ray images, as suggested by Caluser (Fig.3 and [0047]).
Ray and Caluser do not specifically teach wherein said base member glows in the dark as in claim 1.
However, Etsy.com teaches that X-ray markers with base member glowing in the dark was available for sale prior to the priority date of the instant application (Glow in the dark X-ray markers with glow in the dark base member and indicia in the middle as in page 1 with Reviewer nd buy purchase/comment dated Mar 8, 2016, as evidence of sale prior to 04/26/2018) therefore teaching that X-ray marker with the base member glowing in the dark and with radiopaque indicia within the base member was known in the art.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray and Caluser with said base member glowing in the dark, since one of ordinary skill in the art would recognize that glow in the dark X-ray marker with the base member made of material glowing in the dark and radiopaque indicia in the middle was known in the art since they were on sale as taught by Etsy.com. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Etsy.com both teach the X-ray markers and with radiopaque indicia. The motivation would have been to ideally provide X-ray markers visible in dark places as suggested by Etsy.com. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793